
	

114 HR 4444 : EPS Improvement Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4444
		IN THE SENATE OF THE UNITED STATES
		March 1, 2016ReceivedJuly 14, 2016Read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Energy Policy and Conservation Act to exclude power supply circuits, drivers, and
			 devices designed to be connected to, and power, light-emitting diodes or
			 organic light-emitting diodes providing illumination from energy
			 conservation standards for external power supplies, and for other
			 purposes.
	
	
		
 1.Short titleThis Act may be cited as the EPS Improvement Act of 2016. 2.Application of energy conservation standards to certain external power supplies (a)Definition of external power supplySection 321(36)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6291(36)(A)) is amended—
 (1)by striking the subparagraph designation and all that follows through The term and inserting the following:  (A)External power supply (i)In generalThe term; and
 (2)by adding at the end the following:  (ii)ExclusionThe term external power supply does not include a power supply circuit, driver, or device that is designed exclusively to be connected to, and power—
 (I)light-emitting diodes providing illumination; (II)organic light-emitting diodes providing illumination; or
 (III)ceiling fans using direct current motors.. (b)Standards for lighting power supply circuits (1)DefinitionSection 340(2)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is amended by striking clause (v) and inserting the following:
					
 (v)electric lights and lighting power supply circuits;. (2)Energy conservation standard for certain equipmentSection 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by adding at the end the following:
					
 (g)Lighting power supply circuitsIf the Secretary, acting pursuant to section 341(b), includes as covered equipment solid state lighting power supply circuits, drivers, or devices described in section 321(36)(A)(ii), the Secretary may prescribe under this part, not earlier than 1 year after the date on which a test procedure has been prescribed, an energy conservation standard for such equipment..
				(c)Technical corrections
 (1)Section 321(6)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6291(6)(B)) is amended by striking (19) and inserting (20). (2)Section 324 of the Energy Policy and Conservation Act (42 U.S.C. 6294) is amended by striking (19) each place it appears in each of subsections (a)(3), (b)(1)(B), (b)(3), and (b)(5) and inserting (20).
 (3)Section 325(l) of the Energy Policy and Conservation Act (42 U.S.C. 6295(l)) is amended by striking paragraph (19) each place it appears and inserting paragraph (20).  Passed the House of Representatives February 29, 2016.Karen L. Haas,Clerk 